Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species of Fig. 4-9 in the reply filed on 05/12/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recess” of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sealing segments in claim 17. According to the specification, the sealing segments are the edges of the orifice element. See 73.1 and 76.1 in Fig. 5, 6 and abstract, or [0084] and [0088].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: change “gas intake duct” to “gas intake manifold” in the claims to match the specification. See specification, for example [0001], [0009], [0063].

Claim Objections
Claims 35 and 36 are objected to because of the following informalities:  add a comma to read as “the closed position, the respective sealing segments”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lombard et al. (US 2017/0298953), referred to hereafter as Lombard.
With regard to claim 17, Lombard discloses a compressor for compressing a gaseous fluid, comprising: a compressor housing (16); a compressor wheel (14) rotatably arranged in the compressor housing; the compressor housing including a gas intake duct (17) configured to feed gas to the compressor wheel, and the compressor housing including a compressor duct (21) configured to discharge compressed gas from the compressor wheel; and an adjustment device (100) including: a plurality of orifice elements (102) adjustable between a closed position and an open position to change an opening cross-section of the gas intake duct to form a minimum opening cross-section in the closed position and a maximum opening cross-section in the open position (Fig. 8 and 9); and wherein each two adjacent orifice elements include respective sealing segments facing each other in the closed position (Fig. 9); and wherein the orifice elements are further adjustable into a retracted operating position (Fig. 7) such that in at least some areas the orifice elements delimit a recess in the gas intake duct forming a resonator (Fig. 7).
--------------------------------------------------------------------------------------------------------------------
Claim 17 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tatsuya (JP 2016-173051).
With regard to claim 17, Tatsuya discloses a compressor for compressing a gaseous fluid, comprising: a compressor housing (25); a compressor wheel (22) rotatably arranged in the compressor housing; the compressor housing including a gas intake duct (26) configured to feed gas to the compressor wheel, and the compressor housing including a compressor duct configured to discharge compressed gas from the compressor wheel; and an adjustment device (Fig. 2) including: a plurality of orifice elements (1) adjustable between a closed position and an open position to change an opening cross-section of the gas intake duct to form a minimum opening cross-section in the closed position and a maximum opening cross-section in the open position (Fig. 2, 3); and wherein each two adjacent orifice elements include respective sealing segments facing each other in the closed position (Fig. 3); and wherein the orifice elements are further adjustable into a retracted operating position such that in at least some areas the orifice elements delimit a recess in the gas intake duct forming a resonator (See Fig. 3(a) showing the orifice elements retraced behind 25).
--------------------------------------------------------------------------------------------------------------------
Claim 17 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mohtar et al. (US 2017/0298943), referred to hereafter as Mohtar.
With regard to claim 17, Mohtar discloses a compressor for compressing a gaseous fluid, comprising: a compressor housing (16); a compressor wheel (14) rotatably arranged in the compressor housing; the compressor housing including a gas intake duct (Fig. 2) configured to feed gas to the compressor wheel, and the compressor housing including a compressor duct configured to discharge compressed gas from the compressor wheel; and an adjustment device (100) including: a plurality of orifice elements (102A/B) adjustable between a closed position and an open position to change an opening cross-section of the gas intake duct to form a minimum opening cross-section in the closed position and a maximum opening cross-section in the open position; and wherein each two adjacent orifice elements include respective sealing segments facing each other in the closed position (Fig. 4, [0045]); and wherein the orifice elements are further adjustable into a retracted operating position such that in at least some areas the orifice elements delimit a recess in the gas intake duct forming a resonator (See Fig. 4 showing that orifice elements such that in at least some areas the orifice elements delimit a recess in the gas intake duct forming a resonator).
--------------------------------------------------------------------------------------------------------------------
Claims 17, 35, 36 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Moens et al. (US 2017/0292616), referred to hereafter as Moens.
With regard to claim 17, Moens discloses a compressor for compressing a gaseous fluid, comprising: a compressor housing ([0011], [0038], inherent in a compressor); a compressor wheel ([0011], [0038], inherent in a compressor) rotatably arranged in the compressor housing; the compressor housing including a gas intake duct ([0011], [0038], inherent in a compressor) configured to feed gas to the compressor wheel, and the compressor housing including a compressor duct configured to discharge compressed gas from the compressor wheel ([0011], [0038], inherent in a compressor); and an adjustment device (1) including: a plurality of orifice elements (10) adjustable between a closed position and an open position to change an opening cross-section of the gas intake duct to form a minimum opening cross-section in the closed position and a maximum opening cross-section in the open position (Fig. 4-6); and wherein each two adjacent orifice elements include respective sealing segments (14) facing each other in the closed position; and wherein the orifice elements are further adjustable into a retracted operating position such that in at least some areas the orifice elements delimit a recess in the gas intake duct forming a resonator (Fig. 7).

With regard to claim 35, Moens further discloses that as the orifice elements move between the open position and the closed position the respective sealing segments of each two adjacent orifice elements are not more than 1mm apart (Compare Fig. 4, 6, and 7 and see [0058], [0060], and claim 13).

With regard to claim 36, Moens further discloses that as the orifice elements move between the open position and the closed position the respective sealing segments of each two adjacent orifice elements are not more than 0.3mm apart (Compare Fig. 4, 6, and 7 and see [0058], [0060], and claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Villemin et al. (US 2018/0258842), referred to hereafter as Villemin in view of Park et al. (WO 2015/152510), referred to hereafter as Park.
With regard to claim 17: 
Villemin discloses a compressor for compressing a gaseous fluid, comprising: a compressor housing (16); a compressor wheel (14) rotatably arranged in the compressor housing; the compressor housing including a gas intake duct (17) configured to feed gas to the compressor wheel, and the compressor housing including a compressor duct (21) configured to discharge compressed gas from the compressor wheel; and an adjustment device (100) including: a plurality of orifice elements (102) adjustable between a closed position and an open position to change an opening cross-section of the gas intake duct to form a minimum opening cross-section in the closed position and a maximum opening cross-section in the open position (Fig. 4-6); and wherein each two adjacent orifice elements include respective sealing segments facing each other in the closed position (Fig. 6). 
Villemin does not appear to explicitly disclose that the orifice elements are further adjustable into a retracted operating position such that in at least some areas the orifice elements delimit a recess in the gas intake duct forming a resonator.
However, Park, which is in the same field of endeavor of turbochargers, teaches a turbocharger having a compressor with a compressor housing that has a recess (24, Fig. 1-4) in the gas intake duct (20), forming a resonator in order to reduce noise, vibration and harshness ([0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to apply the teachings of Park to the compressor of Villemin and make the orifice element to retract into a position such that in at least some areas the orifice elements delimit a recess in the gas intake duct forming a resonator in order to reduce noise, vibration and harshness.


Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Villemin et al. (US 2018/0258842), referred to hereafter as Villemin in view of Park et al. (WO 2015/152510), referred to hereafter as Park, as applied to claim 17 above, and further in view of Mohtar et al. (US 2017/0298943), referred to hereafter as Mohtar.
With regard to claims 35 and 36:
The combination of Villemin and Park discloses the compressor of claim 17, as set forth above.
The combination of Villemin and Park does not appear to explicitly disclose that as the orifice elements move between the open position and the closed position the respective sealing segments of each two adjacent orifice elements are not more than 1mm, or 0.3mm apart.
However, Mohtar, which is in the same field of endeavor of compressors, teaches a compressor with a compressor housing, a compressor wheel, and an adjustment device having a plurality of orifice elements adjustable between a closed position and an open position (Fig. 4), and further teaches that it is advantageous for the orifice elements to be configured such that the clearance between the end of one orifice element and the end or portion of the adjacent orifice element to be as small as practicable through the whole range of movement of the orifice elements between the open and closed positions, and further teaches that minimizing the clearance in this manner minimizes air leakage past the orifice element arrangement, so that substantially all of the air is constrained to pass through the opening delimited by the inner edges of the orifice elements ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to minimize the distance between the respective sealing segments of each two adjacent orifice elements to be as small as practicable, and arrive at a design where the distance is not more than 1 or 0.3mm apart, as this would be a manufacturing limitation and a person of ordinary skill, having the knowledge as taught by Mohtar, would utilize the proper manufacturing capabilities to achieve their desired minimum distance between the respective sealing segments of each two adjacent orifice elements.
--------------------------------------------------------------------------------------------------------------------
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mohtar et al. (US 2017/0298943), referred to hereafter as Mohtar.
With regard to claims 35 and 36:
Mohtar discloses the compressor of claim 17, as set forth above.
Mohtar does not appear to explicitly disclose that as the orifice elements move between the open position and the closed position the respective sealing segments of each two adjacent orifice elements are not more than 1mm, or 0.3mm apart.
However, Mohtar teaches that it is advantageous for the orifice elements to be configured such that the clearance between the end of one orifice element and the end or portion of the adjacent orifice element to be as small as practicable through the whole range of movement of the orifice elements between the open and closed positions, and further teaches that minimizing the clearance in this manner minimizes air leakage past the orifice element arrangement, so that substantially all of the air is constrained to pass through the opening delimited by the inner edges of the orifice elements ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to minimize the distance between the respective sealing segments of each two adjacent orifice elements to be as small as practicable, and arrive at a design where the distance is not more than 1 or 0.3mm apart, as this would be a manufacturing limitation and a person of ordinary skill, having the knowledge as taught by Mohtar, would utilize the proper manufacturing capabilities to achieve their desired minimum distance between the respective sealing segments of each two adjacent orifice elements.
--------------------------------------------------------------------------------------------------------------------
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lombard et al. (US 2017/0298953), referred to hereafter as Lombard in view of Mohtar et al. (US 2017/0298943), referred to hereafter as Mohtar.
With regard to claims 35 and 36:
Lombard discloses the compressor of claim 17, as set forth above.
Lombard does not appear to explicitly disclose that as the orifice elements move between the open position and the closed position the respective sealing segments of each two adjacent orifice elements are not more than 1mm, or 0.3mm apart.
However, Mohtar, which is in the same field of endeavor of compressors, teaches a compressor with a compressor housing, a compressor wheel, and an adjustment device having a plurality of orifice elements adjustable between a closed position and an open position (Fig. 4), and further teaches that it is advantageous for the orifice elements to be configured such that the clearance between the end of one orifice element and the end or portion of the adjacent orifice element to be as small as practicable through the whole range of movement of the orifice elements between the open and closed positions, and further teaches that minimizing the clearance in this manner minimizes air leakage past the orifice element arrangement, so that substantially all of the air is constrained to pass through the opening delimited by the inner edges of the orifice elements ([0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to minimize the distance between the respective sealing segments of each two adjacent orifice elements to be as small as practicable, and arrive at a design where the distance is not more than 1 or 0.3mm apart, as this would be a manufacturing limitation and a person of ordinary skill, having the knowledge as taught by Mohtar, would utilize the proper manufacturing capabilities to achieve their desired minimum distance between the respective sealing segments of each two adjacent orifice elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar compressors such as US 20200309141, US20060261303, US 9568111, US 10299642, US 8196610, US 20090095350, US 7819728, US 8316820, and US20200208568. For example, US 20200309141 discloses orifice elements 100, 100’ that contact each other continuously and 100’ movement is a "direct push movement" that can be exerted on adjacent orifice elements 100 ([0040]. There is also a recess forming a resonator (Fig. 3A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799